Title: Henry Foxall to Thomas Jefferson, 13 November 1811
From: Foxall, Henry
To: Jefferson, Thomas


          
                  Sir 
                  George Town 
                     Novr 13th 1811
          
		    
		  Your favor of the 31st Ulto came to hand in due course—
		  Two Days ago I was fortunate enough to find a Vessel bound from this place Direct to Richmond on which I have put your Stove, pipes &c the bill of lading is sent on to your Corrospondents Gibson & Jefferson Richmond I have put the whole in cases but not Exactly as you requested, I have put the Intire Stove in case, without taking it apart—I was
			 afraid it would be difficult to find the right places for the interior plates, not only so, but it goes together considerably hard on account of so many inward plates—It will not be so portable
			 as it
			 would have been had it been sent in two or more boxes agreeable to your request, but upon the whole I judged it the best way of sending it—I have Sent a cast Iron Square Stand, on which it is to
			 be
			 placed—It may be necessary to get a little very fine Morter to putty up the joints when it is fixt in its place—a little black lead put on with a brush, and afterwards rubed with a dry Brush, will make it look well and I flatter myself it will if it dose not exceed, it will come up to your Expectation in point of utility—Before I sent  away I had as large a fire made in it, as ever will be required, to prove the plates, and to satisfy myself that they would stand a great heat without Injury, which they did to my satisfaction
          I Enclose you the Bills of Stove &a but not in order that you might at present send me the amt, for that I do not wish you to do, till Such time you have got the Stove home and made trial of it, nor even then if it dose not answer your expectation
          The best mode of secureing a floor from fire through which a stove pipe passes, that I  
                  Am acquainted with, is to have a Short peice of pipe made of Tin the depth of Joist and ceiling with a small flange  turned down at one end, to nail to the floor—the hole in the floor to be somwhat larger then the tin pipe, and the tin pipe to be about half an Inch larger then the stove pipe, so that the air can pass round the outside of the tin pipe up to the floor; and also all round the inside of  tin pipe between that and the Stove pipe at the place it passes through the floor—If it is fixt in that way the Tin will remain cool alltho all the Stove pipe is considerably hot—It will be found on trial, that the pipes of those Stoves will never get so hot as the pipes of those made in the usual way, in as much as the heat which is contained in the flame & smoke, is greatly exausted before it leaves the body of the Stove—I am with great Respect
          Sir your Obedt Sevt
                  Hen:y Foxall
        